HUNTLEY, Justice
dissenting (dissent written prior to his resignation on August 7, 1989).
I must respectfully dissent from the opinion of Justice Bakes for two reasons. First, it seems to me that if the subject roadway is a public road, it by definition is not an encumbrance under either Subsection 2 of Schedule B, Part I or under Part II, Subsection 6. Secondly, under Schedule B, Part 2, Subsection 6 such an encumbrance to be actionable has to be “created or suffered by Fred E. Parker” and the evidence is clear and undisputed that Fred Parker had nothing to do with its creation, the roadway having been in existence long before he came upon the scene.
By virtue of the foregoing matters I have written, there is no question of fact for submission to the trier-of-the-fact and accordingly I would affirm the decision of the trial court.